Citation Nr: 1427310	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, to include as secondary to service-connected right knee disorder. 

2.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee disorder.

4.  Entitlement to service connection for a sleep apnea, to include as secondary to service-connected right knee disorder.

5.  Entitlement to a disability rating in excess of 10 percent for a posttraumatic right knee disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2012.  A transcript of the hearing is included in the claims file.  

The issues of whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, entitlement to service connection for a low back disorder and sleep apnea, and entitlement to a disability rating in excess of 10 percent for a posttraumatic right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the October 2012 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdrawal his appeal of the issue of entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In the present case, the Veteran testified during a videoconference hearing in October 2012, stating that he wished to withdraw his appeal for the issue of entitlement to entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim.

Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal of entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability is dismissed.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  

For the left knee and sleep apnea claims, in a November 2009 letter the Veteran indicated that he received Social Security Administration (SSA) disability benefits.  However, there are no SSA records included in the claims file, and any outstanding records may support the Veteran's claims for benefits.  Any relevant records and reports should be included in the claims file.  

The Veteran has asserted service connection for a low back disorder.  A VA treatment record dated in May 2008 included a previous medical history of "low back pain" diagnosed in October 2005.  The only VA progress notes in the claims file are dated from May 2008 to April 2009.  As additional VA treatment records may support the Veteran's claims, the RO must attempt to obtain any VA treatment records related to the Veteran's claimed disabilities.  

The Board notes that the most recent VA examination for the Veteran's right knee claim was in May 2009.  During his October 2012 Board hearing, the Veteran testified that his right knee had worsened since his last VA examination.  The Board finds that a new VA examination is in order.  The 'duty to assist' requires a 'thorough and contemporaneous medical examination' that is sufficient to ascertain the current level of disability, and accounts for its history.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all SSA records concerning the Veteran. Perform all follow up indicated and document negative responses.

2. Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his right knee disability and other claimed disorders.  Of particular interest are any ongoing VA or progress notes dated prior to May 2008 and after April 2009.  After the Veteran has signed the appropriate releases, those records which are not already found within the claims file should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After all the available records have been associated with the record, schedule the Veteran for a VA examination, with an appropriate specialist, to evaluate the current severity of his traumatic arthritis of the right knee.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.
      
Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. The examiner must specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disorder on the Veteran's ability to work. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

4. Thereafter, determine whether any additional development, to include additional VA examinations, is required and then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since the May 2010 supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


